     Case 1:21-cr-10208-NMG Document 100 Filed 09/10/21 Page 1 of 5



                   United States District Court
                     District of Massachusetts


                                   )
United States of America           )
                                   )
          v.                       )     Criminal Action No.
                                   )     21-10208-NMG-5
Robyn Costa,                       )
                                   )
          Defendant.               )
                                   )



                         MEMORANDUM & ORDER

GORTON, J.

     This case involves nine criminal defendants charged with

various drug trafficking and firearms offenses.        Pending before

the Court is the motion of one of those defendants, Robin Costa

(“Costa” or “defendant”), for review of the magistrate judge’s

order of detention pending trial and for release from custody.

I.   Background

     On July 8, 2021, Robyn Costa (“Costa” or “defendant”) was

arrested in connection with a five-count indictment charging her

and others with certain drug trafficking and firearms offenses.

Specifically, Costa was charged with conspiracy to distribute

and to possess with intent to distribute 500 grams or more of a

mixture and substance containing methamphetamine, in violation


                                  -1-
     Case 1:21-cr-10208-NMG Document 100 Filed 09/10/21 Page 2 of 5



of 21 U.S.C. § 846 (Count I), possession with intent to

distribute 500 grams or more of a mixture and substance

containing methamphetamine, in violation of 21 U.S.C. §§

841(a)(1) and 841(b)(1)(A)(viii) (Count IV) and possession of a

firearm in furtherance of a drug trafficking offense, in

violation of 18 U.S.C. § 924(c)(1)(A)(i) (Count V).        Counts IV

and V arose from an arrest in April, 2021, when law enforcement

officials found a loaded firearm and approximately five pounds

of methamphetamine in her vehicle.

     After holding a detention hearing on July 16, 2021, United

States Magistrate Judge Judith G. Dein ordered that Costa be

detained until trial.   Although Magistrate Judge Dein concluded

that defendant had rebutted the presumption of detention, she

found that the government had met its burden of proving that no

condition or combination of conditions would reasonably assure

the appearance of Costa and the safety of the community.

     On August 6, 2021, Costa filed the instant motion

challenging Magistrate Judge Dein’s detention order and seeking

to be released from custody pending trial.




                                  -2-
      Case 1:21-cr-10208-NMG Document 100 Filed 09/10/21 Page 3 of 5



II.   Motion for Release from Custody

      A.   Legal Standard

      Section 3142(e) of Title 18 of the United States Code

provides that a judicial officer may detain a defendant pending

trial if, after a hearing, the judicial officer finds that

      no condition or combination of conditions will reasonably
      assure the appearance of the person as required and the
      safety of any other person and the community.

18 U.S.C. § 3142(e).     The government bears the burden of

demonstrating that the defendant poses a danger to the community

by clear and convincing evidence or that the defendant poses a

flight risk by a preponderance of the evidence. See 18 U.S.C. §

3142(e)-(f).

      An individual ordered detained by a magistrate judge may

file a motion with the district court with original jurisdiction

over the offense seeking review of the magistrate judge’s order.

See 18 U.S.C. § 3145(b).     The district court must engage in de

novo review of the contested order. United States v. Oliveira,

238 F. Supp. 3d 165, 167 (D. Mass. 2017).

      B.   Application

      Defendant does not challenge the application of a

presumption of detention because she is charged with a drug

offense that carries a maximum term of imprisonment of ten years

                                   -3-
       Case 1:21-cr-10208-NMG Document 100 Filed 09/10/21 Page 4 of 5



or more. See 18 U.S.C. § 3142(e)(3)(A).        Instead, Costa contends

that she should be released because Magistrate Judge Dein found

that she had rebutted that presumption and because the

government has not met its burden.

       After reviewing the evidence presented at the detention

hearing, this Court agrees with Magistrate Judge Dein that the

government has demonstrated that no condition or combination of

conditions would reasonably assure the appearance of the Costa

and the safety of the community.

       First, Costa poses a significant risk of flight.         She faces

a mandatory minimum sentence of 15 years in prison and up to

life in prison.    Substantial evidence including controlled buys,

surveillance and wiretaps indicates that Costa purchased large

amounts of methamphetamine from her co-defendant and distributed

the same to her customers.      She also admitted to law enforcement

officers that the gun and drugs found in her vehicle belonged to

her.

       Second, Costa’s release would jeopardize the safety of the

community.    After she was released from custody following her

arrest for possession of a firearm and methamphetamine in April,

2021, Costa made arrangements to continue selling drugs and was

arrested months later with methamphetamine on her person.           That


                                    -4-
     Case 1:21-cr-10208-NMG Document 100 Filed 09/10/21 Page 5 of 5



repetition of illegal conduct demonstrates that there is a

strong likelihood she will fail to comply with the conditions of

release.

     Based upon the facts described above, the Court concludes

that Costa should be detained prior to trial despite her ties to

the community and her claims of stable housing and employment.

                                 ORDER

     For the foregoing reasons, the motion of Robyn Costa for

release from custody (Docket No. 72) is DENIED.




So ordered.


                                         /s/ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge

Dated September 10, 2021




                                  -5-
